Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered June 19, 1995, convicting defendant upon his plea of guilty of the crimes of robbery in the third degree and grand larceny in the fourth degree.
After robbing a bank, defendant pleaded guilty to the crimes of robbery in the third degree and grand larceny in the fourth degree. He was sentenced to prison terms of 31/2 to 7 years for the robbery conviction and 2 to 4 years for the grand larceny conviction, to run concurrently. We reject defendant’s contention that the sentence imposed by County Court is harsh and excessive. Defendant has a lengthy record of theft-related crimes and engaged in violent and threatening conduct during the incident in question. In view of this, we decline to exercise our discretion to reduce the sentence.
Crew III, J. P., White, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.